Citation Nr: 0123530	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-17 416	)	DATE
	)
	)


THE ISSUES

1.  Whether the August 11, 1995, decision of the Board of 
Veterans' Appeals (Board) that denied entitlement to service 
connection for global encephalitis with resultant mental 
disorder contained clear and unmistakable error.

2.  Whether the August 11, 1995, decision of the Board of 
Veterans' Appeals (Board) that denied entitlement to service 
connection for Bell's Palsy contained clear and unmistakable 
error.


REPRESENTATION

Moving Party represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active military service from July 1963 to 
September 1965.

This matter comes before the Board from an August 2000 motion 
from the veteran for revision or reversal on the grounds of 
clear and unmistakable error (CUE) of an August 1995 Board 
decision that denied service connection for global 
encephalitis with resultant mental disorder and for Bell's 
Palsy.

The Board notes that during the period since the August 1995 
decision, the veteran has submitted additional evidence which 
has been associated with the claims file and which was not a 
part of the record at the time of such decision.  Pursuant to 
Rule 1405(b), found at 38 C.F.R. § 20.1405(b) (2000), no new 
evidence will be considered in connection with the 
disposition of a motion based on CUE.  


FINDINGS OF FACT

1.  In an August 1995 decision the Board dismissed, as not 
well grounded, the veteran's claims for entitlement to 
service connection for global encephalitis with resultant 
mental disorder and Bell's Palsy, which ultimately resulted 
in a disallowance of the claims.

2.  In his motion for revision or reversal of the Board's 
August 1995 decision, the veteran has not pointed to any 
error of fact or any error in the application of the law in 
that decision, such that the ultimate result would have been 
manifestly different but for the error.



CONCLUSION OF LAW

The August 11, 1995, decision of the Board did not contain 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. §§ 20.1400 - 20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 1995 decision, the Board dismissed the claims of 
entitlement to service connection for global encephalitis 
with resultant mental disorder and Bell's Palsy.  The veteran 
argued that his global encephalitis and resultant mental 
disorder were secondary to dysphonia plicae ventricularis for 
which he was treated during active duty.  He further contends 
that he developed Bell's Palsy during active duty for 
training in August 1966.  The claims of service connection 
were dismissed on the basis that the veteran had failed to 
present well-grounded claims.  Citing Grivois v. Brown, 6 
Vet. App. 136, 139 (1994); and Grottveit v. Brown, 5 Vet. 
App. 91, 92 (1993), the Board found there was no "competent 
medical evidence" linking the post-service global 
encephalitis with resultant mental disorder to the service-
reported dysphonia plicae ventricularis.  Further, Bell's 
Palsy was not shown by the evidence of record. 

In a letter to the Board dated in July 1998, the veteran's 
representative expressed dissatisfaction that the claims for 
service connection had been denied without fully considering 
all the available evidence.  She stated that several medical 
opinions in support of the claims had been disregarded.  She 
also stated that an independent medical opinion should have 
been obtained since several medical opinions were given as to 
the etiology of the veteran's disorders and the VA could not 
provide a medical opinion that clearly denied a possible 
relationship between the veteran's conditions and in-service 
health problems.  A motion for reconsideration of the August 
1995 decision was subsequently submitted by the veteran's 
representative in October 1998.

In the motion for reconsideration and through his 
representative, the veteran has presented his contentions 
regarding CUE in the August 1995 Board decision.  The errors 
are alleged to be: 1) the Board disregarded several medical 
opinions that supported the veteran's claim; 2) an 
independent medical opinion should have been obtained since 
several medical opinions were given as to the etiology of the 
veteran's disorder; and 3) the Board did not provide a 
satisfactory explanation as to why the evidence was not in 
equipoise or provide reasons and bases as to why the benefit 
of the doubt doctrine was not applicable.

In December 1998, the veteran's motion for reconsideration 
was denied.  However, the Board indicated that a recent 
public law had given the Board the authority to revise prior 
Board decisions on the grounds of clear and unmistakable 
error.  The veteran's motion for reconsideration on the basis 
of error was construed as a request for revision of the 
August 1995 Board decision on the grounds of clear and 
unmistakable error.  He was told that the Board would review 
his request when the necessary regulations were finalized.

In a statement dated in August 2000, the veteran, through his 
representative, presented his arguments as to why the August 
1995 Board decision should be revised on the grounds of clear 
and unmistakable error.  The veteran argued that the Board's 
denial of the claim of service connection for the global 
encephalitis and Bell's Palsy was not in accordance with the 
law, since it disregarded the opinions of three private 
physicians, as well as that of the VA Compensation and 
Pension (C&P) examining physician's report of June 19, 1993.  
The veteran continued to assert that an independent medical 
examination (IME) should have been obtained and that the VA 
could not provide a medical opinion that clearly denied a 
possible relationship between the veteran's condition and in 
service health problems, citing 38 C.F.R. § 3.328. 



Factual Background

In the August 1995 decision, the Board reviewed the veteran's 
service medical records, which included a July 1963 entrance 
examination, which showed no pertinent abnormalities.  A May 
1965 separation examination showed the veteran had complained 
of hoarseness since September 1964.  In April 1965, a month 
prior to separation, a biopsy of the throat revealed 
dysphonia plicae ventricularis.  The veteran was subsequently 
hospitalized at the United States Naval Hospital in St. 
Albans, New York in July 1965.  The diagnostic impression 
again was dysphonia plicae ventricularis.  He was transferred 
to Walter Reed General Hospital in late July 1965.  At that 
time it was noted that he had recurrent pharyngitis, which 
had developed 11 months previously.  A strep culture with 
mild laryngitis was noted.  When the pharyngitis subsided the 
veteran was left with hoarseness, which had persisted since 
that time.  A complete physical examination and laboratory 
studies revealed no abnormalities.  The hospital diagnoses 
were hoarseness, chronic, improved and dysphonia plicae 
ventricularis, improved.  At his May 1965 separation 
examination, the veteran still spoke with difficulty although 
there had been marked improvement. 

Post service records show the veteran was hospitalized in 
January 1967 for treatment of acute encephalo-radiculitis.  A 
November 1967 private treatment report shows the veteran had 
a history of "encephalitis" 10 months previously.  The 
etiology was not certain, but was thought to be related to 
the pressure of school studies.  On subsequent examinations 
diagnostic impressions of post-encephalitic paresthesias, 
demyelinating disease and conversion reaction were noted.  
Also on file is a November 1967 letter from a private 
physician which noted the veteran reported a past episode in 
service initiated by a sore throat, an alleged streptococcal 
infection, and then inflammation of the false vocal chords 
that caused him to talk with a hoarse voice, diagnosed as 
dysphonia trachea ventricularis.  The doctor concluded that 
although it could have been a demyelinating disorder, post 
infectious allergic response or true encephalomyelitis, that 
in the absence of any significant residuals it would be 
speculative to try to come up with an answer in view of the 
minimal symptomatology currently present.  

In a February 1993 statement the veteran's treating private 
physician opined that it was probable that a virus, as yet 
unidentified, first manifested during the veteran's active 
duty service and after period of dormancy, reappeared as 
Bell's Palsy and viral encephalitis.  He indicated that 
because there were no laboratory studies available he was 
forced to deal with medical probability.  In June 1993 
another physician opined that it was quite possible that the 
laryngitis, Bell's Palsy and encephalitis were all aspects of 
the same illness.  In a subsequent statement also dated in 
June 1993 a third physician agreed that it was possible that 
the encephalitis was of an origin similar to the viral 
illnesses suffered from in service.  

In April 1993 a VA physician opined that there was absolutely 
no connection between the inservice dysphonia plicae 
ventricular and the post service encephalitis.  He further 
stated that one was just a misuse of false vocal chords, a 
dysfunction, and that there was no infectious etiology 
whatever.  

In August 1995, the Board considered the three supporting 
medical opinions, which indicated that it was either possible 
or probable that the veteran's post-service reported global 
encephalitis with resultant mental disorder and Bell's Palsy 
arose from the same virus that gave rise to the service-
documented dysphonia plicae ventricularis.  The Board stated 
that these opinions were predicated on the basis that such 
disorders developed from a virus, unknown but suggested.  The 
Board also noted that there were no medical records on file 
pertaining to the veteran's claimed treatment for Bell's 
Palsy during his active duty training in 1966.  The Board 
then concluded that there was no medical evidence of record 
that either the service-documented dysphonia plicae 
ventricularis or the post-service global encephalitis with 
resultant mental disorder arose from a virus, identified or 
unidentified.  Therefore, the opinions of the private 
physicians were based on possibility or probability and were 
therefore considered "non-evidence," and thus did not 
provide a basis for granting service connection. 


Analysis

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2000).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c) (2000).

Examples of situations that are not clear and unmistakable 
error include: (1) A new medical diagnosis that "corrects" 
an earlier diagnosis considered in a Board decision; (2) The 
Secretary's failure to fulfill the duty to assist; (3) A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d) (2000).  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (2000).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1) 
(2000).

As stated by the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals, 
prior to March 1, 1999) (Court), for clear and unmistakable 
error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

Following is the law that was in effect at the time of the 
Board's August 1995 decision.  As discussed above, under 38 
C.F.R. § 20.1403(e), the fact that a law or regulation 
changed after the Board's decision is immaterial to a CUE 
discussion.  Therefore, although the concept of well 
groundedness has in essence been abolished by the Veteran 
Claims Assistance Act of 2000, P.L. 106-475, effective 
November 9, 2000, this change does not alter the Board's 
discussion and analysis below.

The veteran (through his representative) contends that the 
Board incorrectly reviewed the evidence and, in so doing, 
erred by disregarding several medical opinions that linked 
the veteran's claimed conditions to service.  The veteran 
stated that from the five medical opinions, three were 
favorable and two were adverse medical opinions and that 
there was definitely a preponderance of the evidence in favor 
of allowing service connection.  He also maintained the Board 
did not provide reasons or bases as to why the benefit of the 
doubt doctrine was not applicable.

Under the law in effect in August 1995, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service or while 
performing active duty for training.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 1991).  Additionally, if not shown during 
service, service connection may be granted for encephalitis 
and/or Bell's Palsy if the conditions are shown to be 
disabling to a compensable degree during the first post-
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1994).  Section 5107 of 
title 38, United States Code unequivocally placed an initial 
burden upon the claimant to produce evidence sufficient to 
establish that his claim was well grounded or that his claim 
was plausible.  Grivois v. Brown, 6 Vet. App. at 139; 
Grottveit v. Brown, 5 Vet. App. at 92.

Further, the law in effect when the Board made its 1995 
decision had been enunciated by the Court several years 
earlier.  In Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990), 
the Court emphasized that VA did not have a duty to assist a 
claimant in the development of the claim until the claimant 
had first submitted evidence of a well grounded claim.  The 
Board dismissed the claims as not well grounded on the basis 
that the opinions of the private physicians were based on 
possibility or probability and were therefore considered 
"non-evidence," and thus did not provide a basis for 
granting service connection.  Therefore in accordance with 
Grottveit, 5 Vet. App. at 93, a dismissal was the proper 
disposition of the claims.

Notably, however, the decision in Caluza v. Brown, 7 Vet.App. 
498 (1995), was entered in April 1995, prior to the Board's 
decision in August 1995.  The Court in Caluza outlined the 
three requirements for establishing a well grounded claim.  
For a claim of service connection to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
competent evidence of a nexus between the in-service injury 
or disease and the current disability (medical evidence).  
Caluza, 7 Vet. App. at 506.  Arguably, based on the 
requirements outlined in Caluza, the medical opinions would 
have been sufficient to satisfy the nexus requirement for the 
purpose of establishing well grounded claims.

Even if it was error for the Board to have failed to find the 
claims well grounded, such error did not amount to CUE.  For 
an error to constitute CUE, it must be one that at the time 
it was made would have manifestly changed the outcome of the 
claim.  38 C.F.R. § 20.1403(a) (2000).  However, the 
underlying Board decision was legally correct and the 
ultimate outcome, i.e., the disallowance of the claims, would 
have been the same despite whether the Board found the claims 
well grounded.  In any event, the end-result would have been 
that the veteran was not legally entitled to service 
connection for either disability.

In this context, the Board, in its August 1995 decision, took 
note of the facts described above but found that, despite the 
findings of several physicians, they were not able to link 
dysphonia plicae ventricularis to the veteran's development 
of global encephalitis with resultant mental disorder.  In 
addition, their statements regarding the possibility of the 
veteran's Bell's Palsy having been acquired by the same virus 
that caused dysphonia plica ventricularis, were based only on 
the veteran's statements of having Bell's Palsy during 
service, and therefore the above opinions, which have been 
based on the assumption that such disease manifested itself 
in August 1966, were determined by the Board to have been 
inherently flawed, as there was no evidence of record 
confirming that the veteran ever had such disorder.  

Furthermore, the Board observed that this evidence was 
outweighed by the evidence, which indicated that there was no 
relationship between the veteran's dysphonia plicae 
ventricularis and treatment therefore and his current 
conditions.  First, in February 1993, a private physician 
acknowledged that because there were no laboratory studies 
available he was forced to deal with medical probability.  In 
a June 1993 letter, a second private physician stated that it 
was "possible" that encephalitis was of an origin similar 
to the viral illnesses suffered in service.  Finally, in a 
June 1993 letter, a third physician stated that it was 
"quite possible" that the laryngitis, Bell's Palsy, and 
encephalitis were all aspects of the same illness.  None of 
the physicians, however, stated that the veteran's 
encephalitis or Bell's Palsy had actually developed secondary 
to his service-documented dysphonia plicae ventricularis, or 
even that such a scenario was more likely than not in the 
veteran's case.  Therefore, the Board pointed out that this 
distinction was significant because where a physician is 
unable to provide a definite causal connection, the opinion 
on that issue constitutes "what may be characterized as 
'non-evidence.'"  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993), citing Sklar v. Brown, 5 Vet. App. 140, 145-46 
(1993), Kates v. Brown, 5 Vet. App. 93, 95 (1993), and Tirpak 
v. Derwinski, 2 Vet. App. 609, 610-611 (1992).  (The 
undersigned notes that the Perman case is analogous to this 
one in that the appellant's having submitted a well grounded 
claim was not an issue).

By contrast, the VA physician who conducted the April 1993 
examination stated that there was "absolutely no 
connection" between the post-service encephalitis and the 
treatment provided for dysphonia plicae ventricular in 
service and, furthermore, that the inservice illness was a 
dysfunction with no infectious etiology whatever.  The Board 
determined that the April 1993 VA opinion was more 
persuasive, as it is clearly much more certain and definitive 
in nature than the other three supporting opinions and is 
based on an analysis of the evidence in this case, rather 
than on a hypothetical situation.

Based on the Court's jurisprudence, which was in effect at 
the time of the 1995 Board decision, the Court held that the 
weight of a medical opinion is diminished where that opinion 
is ambivalent, based on an inaccurate factual premise, is 
based on an examination of limited scope, or where the basis 
for the opinion is not stated.  See Reonal v. Brown, 5 Vet. 
App. 548 (1993); Sklar, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Thus, the Board, in its 
August 1995 decision, was not bound to accept medical 
opinions, such as the above, which were  based on history 
supplied by the veteran where that history was unsupported by 
the medical evidence.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Guimond v. 
Brown, 6 Vet. App. 69 (1993).

Hence, the August 1995 decision by the Board that the claims 
for service connection for global encephalitis with resultant 
mental disorder and for Bell's Palsy were not well grounded, 
did not involve an error that was outcome determinative.  The 
Board sufficiently addressed all the evidence of record and 
made, essentially, a merits-based determination.  As such, 
any failure on the part of the Board to find that the 
disabilities were incurred in service or were secondary to a 
service-connected condition, where the weight of the medical 
evidence supported no such conclusion, at the time the Board 
rendered its August 1995 decision, is not an "undebatable" 
error.  See Russell v. Principi, 3 Vet. App. at 313.  The 
August 1995 Board decision was, therefore, consistent with 
and supported by the law applicable to the determination of 
whether the veteran was entitled to service connection for 
the disabilities in question.

With regard to the veteran's contention that an IME should 
have been obtained, such a contention could not form the 
basis of CUE.  Moreover, even assuming arguendo, that the 
Secretary failed to assist as the veteran has alleged, the 
Secretary's failure to fulfill the duty to assist cannot, as 
a matter of law, form the basis of CUE.  See 38 C.F.R. § 
20.1400(d) (2000).  Specifically, the Court held that a 
breach of the duty to assist cannot form a basis for a claim 
of CUE, because such a breach creates only an incomplete 
rather than an incorrect record.  See Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994).  In a similar manner, and as 
argued within the context of a CUE claim, the United States 
Court of Appeals for the Federal Circuit rejected the 
argument that a breach of the duty to assist, based on the 
notion that VA failed to provide a veteran with an additional 
medical examination, vitiated the finality of a prior 
unappealed claim.  See Cook . Prinicipi, No. 00-7171, slip 
op. at 5-8 (Fed. Cir. July 20, 2001) (distinguishing its 
holding in Harye v. West, 188 F.3d 1327 (Fed. Cir. 1999)).  
Therefore, the veteran's argument in this regard is 
unavailing.

Moreover, there is no support for the argument that the Board 
failed to consider or incorrectly applied 38 U.S.C.A. § 5107 
and 38 C.F.R. § 3.102.  When, after consideration of all of 
the evidence and material of record in an appropriate case 
before VA, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R.§ 3.102.  
Further, when all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
this instance, as the preponderance of the evidence was 
against the veteran's claims for service connection, the 
reasonable doubt doctrine did not apply.  

The Board has considered the veteran's argument that the 
Board incorrectly decided his claims in the August 1995 
decision; however, as noted above, the mere misinterpretation 
of facts, as alleged by the veteran, does not constitute 
clear and unmistakable error.  See Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  Further, a disagreement as to 
how the facts were weighed or evaluated does not constitute 
CUE.  See 38 C.F.R. § 20.1403(d) (2000).  In this respect, 
the veteran has raised a generic allegation of error 
concerning the 1995 Board decision, but not necessarily the 
discrete issue of CUE.  This argument, therefore, represents 
a clear-cut example of disagreement as to how the evidence 
was interpreted and evaluated and, as such, cannot constitute 
a basis for a finding of CUE.  See Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).

In short, in the absence of the kind of error of fact or law, 
which would compel the conclusion that the ultimate result 
would have been manifestly different, but for error, the 
undersigned determines that there is simply no basis upon 
which to find CUE in the Board's August 11, 1995, decision.  
Accordingly, the motion is denied.

Finally, the undersigned notes that during the pendency of 
this motion, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  However, the VCAA, with its expanded 
duties, is not applicable to a motion by a moving party for 
revision or reversal of a Board's decision on the basis of 
clear and unmistakable error.  See Livesay v. Principi, No. 
00-51, slip op. at 14-15 (U.S. Vet. App. Aug. 30, 2001) (en 
banc).  Accordingly, the VCAA is not for application in this 
matter.


ORDER

The motion for revision of the August 11, 1995, Board 
decision on the grounds of clear and unmistakable error is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 




